Exhibit 10.1

Execution

 

 

 

THIRD AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

by and among

TPG SPECIALTY LENDING, INC.,

as Borrower

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent

and

LENDERS NAMED HEREIN

as Lenders

Dated as of: November 5, 2013

 

 

 



--------------------------------------------------------------------------------

THIS THIRD AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
“Third Amendment”) is entered into as of November 5, 2013, by and among TPG
SPECIALTY LENDING, INC., a Delaware corporation (“Borrower”) and DEUTSCHE BANK
TRUST COMPANY AMERICAS (in its individual capacity, “Deutsche Bank”), as a
Lender, as a Letter of Credit Issuer, as Administrative Agent for Lenders and
Letter of Credit Issuer, and each of the other lending institutions that becomes
a Lender under the Credit Agreement.

Recitals

WHEREAS, Borrower, Lenders party thereto and Deutsche Bank, as a Lender, Letter
of Credit Issuer and Administrative Agent, entered into an Amended and Restated
Revolving Credit Agreement, dated as of December 22, 2011, as previously amended
pursuant to the First Amendment to Amended and Restated Revolving Credit
Agreement, dated as of October 31, 2012 and the Second Amendment to Amended and
Restated Revolving Credit Agreement, dated as of May 7, 2013 (as same may be
amended, supplemented, renewed, extended, replaced, or restated from time to
time, the “Credit Agreement”), pursuant to which Lenders committed to make Loans
to Borrower and to participate in Letters of Credit issued for the account of
Borrower pursuant to the terms thereof; and

WHEREAS, Borrower has requested that the Stated Maturity Date of the Credit
Agreement be amended, and Lenders have consented thereto, pursuant to the terms
and conditions hereof; and

WHEREAS, terms used in this Third Amendment which are defined in the Credit
Agreement shall have the meanings specified therein, as applicable (unless
otherwise defined herein).

NOW, THEREFORE, for good and valuable consideration, the parties hereto hereby
agree as follows:

Section 1. Amendment to Revolving Credit Agreement. Borrower, Lenders, Letter of
Credit Issuer and Administrative Agent hereby amend the Credit Agreement, as of
the date hereof, as follows:

(a) Section 1.1 of the Credit Agreement is hereby amended to delete the
definition of “Stated Maturity Date” and replace it with the following:

“Stated Maturity Date” means June 30, 2014.

Section 2. Representations and Warranties. The Borrower hereby (i) confirms and
reaffirms that the representations and warranties contained in the Credit
Agreement and the other Loan Documents, to the extent applicable to Borrower,
are true and correct in all material respects as of the Third Amendment Date,
except to the extent that they relate to a particular date, in which case they
are true and correct in all material respects on and as of such date as if made
on and as of such date, (ii) confirms that, after taking into account this Third
Amendment, there exists no Event of Default or, to Borrower’s knowledge, no
event, which with the giving of



--------------------------------------------------------------------------------

notice or lapse of time or both, would become an Event of Default, under the
Credit Agreement, and (iii) represents and warrants that Borrower has the power
and requisite authority to execute, deliver, and perform its obligations under
this Third Amendment and is duly authorized to, and has taken all action
necessary to authorize it to execute, deliver, and perform its respective
obligations under this Third Amendment.

Section 3. Conditions Precedent. This Third Amendment shall become effective on
the date hereof, subject to the following conditions having been satisfied on or
prior to such date:

(a) Third Amendment. The Administrative Agent shall have received this Third
Amendment duly executed and delivered by the Borrower and the other parties
hereto.

(b) Closing Certificate. The Administrative Agent shall have received from the
Borrower a completed and fully executed closing certificate, in form and
substance satisfactory to the Administrative Agent.

(c) Opinions. The Administrative Agent shall have received from Borrower’s
special counsel, Ropes & Gray, LLP, a legal opinion in form and substance
reasonably satisfactory to the Administrative Agent and each Lender.

(d) Representations and Warranties True. The representations and warranties of
the Borrower contained in the Loan Documents and in all certificates, documents
and instruments delivered pursuant to the Loan Documents shall be true and
correct in all material respects with the same effect as though made on and as
of the date hereof, except to the extent that they relate to a particular date,
in which case they are true and correct in all material respects on and as of
such date as if made on and as of such date; provided, that any representation
made in the Loan Documents as to specific financial statements is herein deemed
to refer to the financial statements most recently delivered by the Borrower to
the Lenders and/or the Administrative Agent.

(e) Performance and Compliance. The Borrower shall have performed and complied
in all material respects with all agreements and conditions in this Third
Amendment and the Loan Documents which are required to be performed or complied
with by the Borrower on or prior to the date hereof.

(f) Fees. All fees and expenses as set forth in Section 5 hereof for which an
invoice has been presented shall have been paid by the Borrower.

Section 4. Agreements in Full Force and Effect as Amended. Except as
specifically amended hereby, all of the terms and conditions of the Credit
Agreement and all other Loan Documents shall remain in full force and effect,
and are hereby ratified and affirmed by Borrower. All references to the Credit
Agreement in any other document or instrument shall be deemed to mean the Credit
Agreement as amended by this Third Amendment. This Third Amendment shall not
constitute a novation of the Credit Agreement or any other Loan Document, but
shall constitute an amendment thereof.

 

3



--------------------------------------------------------------------------------

Section 5. Fees and Expenses. In accordance with Section 9.6 of the Credit
Agreement, Borrower agrees to pay Administrative Agent all reasonable and
documented out-of-pocket expenses incurred by Administrative Agent, including,
without limitation, reasonable and documented legal fees, in connection with
preparing, executing, delivering and administering this Third Amendment.

Section 6. Counterparts. This Third Amendment may be executed in several
counterparts, each of which shall be an original. The several counterparts shall
constitute a single agreement. Receipt by telecopy or any other means of
electronic communication of any executed signature page to this Third Amendment
shall be effective as delivery of a manually executed counterpart of this Third
Amendment.

Section 7. Governing Law. This Third Amendment shall be governed by the laws of
the State of New York as provided in the Credit Agreement and Borrower further
agrees to submit to the jurisdiction of New York as provided therein.

[Remainder of Page Intentionally Left Blank

Signature Page Follows.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Third Amendment to be executed
by their duly authorized officers as of the date set forth above.

 

TPG SPECIALTY LENDING, INC. By:     Name:   Title:   DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Administrative Agent, Letter of Credit Issuer and as Lender By:    
Name:   Title:   By:     Name:   Title:   WELLS FARGO CAPITAL FINANCE, LLC, as a
Lender By:     Name:   Title:  

SIGNATURE PAGE TO THIRD AMENDMENT

DB/TPG Specialty Lending Inc.